Title: From Benjamin Franklin to Lafayette, 12 February 1782
From: Franklin, Benjamin
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


Dear Sir,
Passy, Feb. 12. 1782.
Accept my hearty Thanks for the Pains you have taken, and for your fully informing Letter of this Day. I will endeavour to see M. de Veimerange to Morrow, and will acquaint you with what I learn from him. I pray God to bless & prosper you being ever, Dear Sir, with the greatest Esteem, Your Affectionate &c.
M. Le Ms. de la Fayette.
